Citation Nr: 0124068	
Decision Date: 10/03/01    Archive Date: 10/09/01

DOCKET NO.  98-17 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for arthritis of the 
cervical spine, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from December 1941 to 
October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, that increased the veteran's rating for 
his service-connected cervical disability from 10 to 20 
percent disabling.  This matter was previously before the 
Board in June 1999 at which time it was remanded to the RO 
for further development.


FINDING OF FACT

The veteran's service-connected cervical disability produces 
impairment which approximates that for severe limitation of 
motion of the cervical spine.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
service-connected arthritis of the cervical spine have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In this case, the appellant has been notified of the criteria 
pertaining to evaluating his cervical spine disability (see 
September 1998 and February 2001 rating decisions, October 
1998 Statement of the Case, and February 2001 Supplemental 
Statement of the Case).  The veteran was informed by a letter 
dated in April 2001 of the changes in the law.  The appellant 
has not identified any additional evidence to support these 
claims.  Since VA has met its duty under the VCAA to notify 
and assist the veteran with respect to this claim, there is 
no prejudice to him in adjudicating this claim, especially 
when considering the favorable decision that follows.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)); Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

Factual Background

In a March 1946 rating decision, the veteran was granted 
service connection for traumatic arthritis of the cervical 
spine and assigned a 10 percent rating.

In July 1997, the veteran filed a claim for an increased 
rating for his cervical spine disability.  

In December 1997, the veteran was examined by internist 
Daniel R. Drumm, M.D., for progressive back pain.  On 
examination motor strength was symmetrical in the upper 
extremities with pain on range of motion of the right 
shoulder and neck.  The veteran was given an impression of 
cervical osteoarthritis with conservative therapy.

At an office visit with Kenneth J. Easton M.D, in February 
1998, the veteran complained of recent neck stiffness.  Dr. 
Easton opined that a C4 radiculopathy was causing some 
trapezial pain.  He gave the veteran a soft collar to wear at 
night and said that if the veteran did not improve in the 
next four to six weeks, he would order X-rays of the cervical 
spine. 

The record contains a magnetic resonance imaging (MRI) report 
of the veteran's cervical spine dated in April 1998 
reflecting cervical spondylitic spurring at C5-6 and 
extending out into the right neural foramen which was thought 
to be causing a right C6 radiculopathy.

In a May 1998 return office visit note, Dr. Easton said that 
he believed that the spur at C5/6 as shown by MRI was causing 
the veteran's radicular symptoms down his right arm.  Therapy 
was recommended for a few weeks and that if that did not 
work, to proceed with an anterior cervical decompression and 
fusion.

A nurse's note from Dr. Easton's office dated in May 1998 
contains the veteran's spouse's report that the veteran was 
not complaining of as much pain since he began taking Daypro.  

In May 1998, Dr. Easton prescribed a gemstone rolling walker 
for the veteran and noted a diagnosis of status post L4-5 
laminectomy for stenosis cervical spondylosis.

Dr. Easton noted in a return office visit note in June 1998 
that the veteran still had complaints of some neck pain, but 
that the arm pain had actually improved considerably.  The 
veteran opted to proceed with some triggerpoint injections. 

In July 1998, the veteran underwent paravertebral 
extracapsular cervical facet injections of the right neck at 
Spectrum Health.  The performing physician described the 
veteran's pain as primarily right sided with mid-neck 
discomfort which was exacerbated by turning.  He noted that 
the veteran had symptoms in his right arm, but not the left, 
which was consistent with a C6 radiculopathy down the 
anterolateral forearm into the right thumb.  He also relayed 
the veteran's report of numbness in both hands which was 
intermittent and not painful.  Recent cervical spine films 
and MRI showed multilevel arthritic disease with spontaneous 
fusion of C3-4.  Findings revealed that the veteran's 
cervical spine range of motion was diminished approximately 
20 to 30 percent for a veteran of his age, with rotational 
pain as well as flexion/extension and lateral extension of 
pain.  There was tenderness throughout the trapezia 
bilaterally.  Neurologic examination of the upper extremities 
revealed a normal motor and sensory examination.  Deep tendon 
reflexes were absent bilaterally.  An impression was given of 
cervical facet syndrome and cervical radiculopathy.

At a VA examination in July 1998, the veteran said that since 
returning to civilian life he had had increasing stiffness 
and pain in his neck as well as difficulty in extending his 
neck.  He said that the pain was constant, but manageable 
with pain medication.  He said that the cold weather bothered 
him and he could tell when it was going to rain.  He said 
that he had retired several years ago.  Range of motion 
studies revealed forward flexion to 30 degrees, extension to 
10 degrees, lateral flexion to 15 degrees and rotation to 50 
degrees.  The examiner said that the veteran had some painful 
motion on extension, some spasm and weakness, but no 
tenderness.  When asked about functional loss due to pain, 
fatigue, weakness or lack of endurance, the examiner said 
that the veteran's problem was more acute in the lumbar area 
than the cervical area.  Neurological findings revealed that 
pinprick sensation was normal in the upper and lower 
extremities.  Reflexes were 2+.  The examiner stated that the 
veteran's cervical disease remained unchanged, but that in 
the intervening years his symptoms had increased.  He said 
that veteran had evidence of spondylosis of the cervical 
spine, but no spondylolisthesis.

A July 1998 VA X-ray report of the veteran's spine reveals 
spondylosis involving the entire cervical spine with complete 
joint space obliteration of 3 and 4 intervertebral disc 
spaces.  

A record from a private outpatient rehabilitation service 
dated in August 1998 reflects a diagnosis of cervical 
radiculopathy C5-6 and shows that the veteran underwent five 
physical therapy treatments from May 1998 to June 1998.

In a September 1998 rating decision, the RO increased the 
veteran's rating for his cervical disability to 20 percent 
disabling.

A private medical record from Michigan Pain Consultants, 
P.C., dated in September 1998, notes that a cervical epidural 
steroid injection performed in August 1998 provided pain 
relief for several days, but that the pain relief waned 
rather rapidly.  It also notes that the veteran was known to 
have a C5-6 spur on the right, which, according to another 
physician, was sufficient to cause a radicular symptom.  On 
that day in September 1998 the veteran underwent a 
suprascapular nerve block as well as supraspinatus 
peritendinous injection of a mild dose of steroid and 
Toradol.

The veteran visited a VA medical facility in February 1999 
where it was noted that he had a bone spur in the back of his 
neck.  He had decreased range of motion and no upper arm 
radiculopathy.  He was assessed as having degenerative 
arthritis and was prescribed a standard wooden cane.

A March 1999 medical record from Michigan Pain Consultants, 
P.C., shows that the veteran returned to the clinic with 
continued neck pain with radiation into both shoulders.  No 
injections were performed that day.

The veteran underwent an initial evaluation at the Spine 
Center of West Michigan in May 1999 and was given a diagnosis 
of right C6 radiculopathy.  The veteran reported that his 
symptoms were aggravated with movement which eased with heat 
or use of ice.  Active range of motion of the cervical spine 
was acutely restricted in right side bending with complaints 
of right-sided pain.  Cervical extension and left side 
bending was with stiffness while flexion was with pain at 
full end range.  Right shoulder active range of motion was 
normal.  Retraction of the cervical spine increased symptoms.  
Palpation along the suboccipital line was with tenderness, 
right greater than left.  The veteran was assessed as having 
posterior element involvement, suboccipital tension.

Later in May 1999, the veteran was again evaluated at the 
Spine Center of West Michigan where he reported pain in the 
neck radiating the lengths of the right upper limb to the 
thumb.  Paresthesia was also noted to travel that same 
distribution.  The veteran had reportedly undergone MRI 
scanning which showed a spur at C5-6, possibly compromising 
the C6 nerve root.  On examination cervical range of motion 
was reduced in all planes.  The veteran had almost no 
extension.  Sensation to pin was reported hyperesthetic along 
the right thumb.  Reflexes were essentially absent over the 
triceps, biceps and brachioradialis tendons bilaterally.  
Manual muscle testing revealed normal strength.  It was noted 
that nerve conduction study findings were abnormal with 
prolonged latencies throughout.  An impression was given of 
an abnormal study.  Findings were most consistent with 
generalized peripheral polyneuropathy most likely related to 
diabetes.  The examiner also noted that the veteran did not 
have findings on the study to indicate radiculopathy.

In April 1999, the veteran was seen by Dr. Easton complaining 
of some right upper extremity symptoms and some trapezial 
pain radiating down his lateral arm, with some numbness in 
the thumb and index finger.  He said that this had been 
particularly worse over the last several months.  Dr. Easton 
thought that the spurring on the right side at C5/6 was 
consistent with the veteran's complaints.  On examination the 
veteran had decreased light touch and pinprick sensation over 
the dorsum of the hand between the thumb and index finger.  
He had slightly weak right wrist extensor strength and 
symmetric reflexes in his upper extremities.  He was given an 
impression of rightsided C6 radiculopathy.  Dr. Easton 
recommended proceeding with EMGs and nerve conduction 
studies. 

A June 1999 discharge summary from the Spine Center of West 
Michigan notes that active range of motion of the veteran's 
cervical spine was restricted at end range, however, without 
complaints of symptoms.  Complaints of pain appeared to be 
more focal and in the right upper trapezius area.  

At a VA medical clinic in October 1999, the veteran 
complained of a chronic ache of his posterior neck.  Findings 
revealed slight decreased range of motion with tenderness.  

In a February 2000 letter, Dr. Drumm said that the veteran 
had a history of cervical osteoarthritis with persistent 
right shoulder and upper extremity pain consistent with right 
cervical radiculopathy.

The veteran's chiropractor submitted a statement (VA Form 21-
4138) in June 2000 stating that he had first seen the veteran 
in April 2000 with complaints of right side upper thoracic 
spine pain, right neck pain, occipital pain and right upper 
extremity paresthesia.  Findings at that time revealed 
painfully restricted cervical range of motion, palpable 
muscle tightness and tenderness with cervical spine vertebral 
subluxation.  He said that the veteran was making guarded 
progress.

At a VA examination in October 2000, the veteran said that 
the pain had gotten worse over the past two or three years.  
He described a painful neck and upper back area with a fairly 
constant headache.  He said that chiropractic treatment did 
not create any improvement.  Movement of his head and neck 
was painful, which made it difficult to drive a car for a 
long time.  He said that he could not mow his lawn, but could 
take care of himself at home.  Findings revealed that the 
veteran's cervical spine was normally aligned.  Muscle tone 
was moderate without any spasm.  Extension was to 20 degrees 
with the complaint of pain and flexion was to 25 degrees, 
also with the complaint of pain.  Right and left lateral 
flexion was to 15 degrees with pain, and rotation was to 45 
degrees on either side with the complaint of pain.  Both 
upper limbs were negative for any neurological deficiency, 
but the reflexes were rather sluggish.  Sensation was normal 
and grip strength was strong.  Cervical X-rays showed 
bilateral facet arthritis.  There was also evidence of 
congenital fusion of C3-4.  Mild disc degeneration was also 
noted.  The veteran was diagnosed as having gradual onset of 
pain in the neck and evidence of bilateral facet arthritis as 
well as congenital fusion and some degenerative disc disease.  
The examiner stated that there were evidence of functional 
loss due to pain with limited motion.  However, the examiner 
said that there was no evidence of weakened movement or 
excess fatigability.  He said that there was evidence of 
arthritis and pain with use of the cervical spine.  He opined 
that the effects of the veteran's cervical spine condition in 
performing his daily activities were moderate, and some 
routine functions were possible to perform.

In a February 2001 rating decision, the RO increased the 
rating for the veteran's cervical spine arthritis from 20 to 
30 percent disabling.

In written argument in August 2001, the veteran's 
representative said that the veteran used a cane and a walker 
at times and that his cervical condition limited his ability 
to do anything requiring prolonged standing.  He said that in 
light of this and the fact that the veteran had limited range 
of motion with complaints of pain to his cervical spine, he 
should be given a rating higher than 30 percent.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The history of the veteran's cervical disability has been 
considered, although the present level of disability is of 
primary concern when determining whether he is entitled to a 
rating higher than 40 percent.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

The veteran is currently rated at 30 percent for his service-
connected cervical disability.  Since the maximum evaluation 
is 30 percent for limitation of motion of the cervical spine 
(38 C.F.R. § 4.71a, Diagnostic Code 5290), and since there is 
no evidence that the veteran has unfavorable ankylosis of the 
cervical spine (Diagnostic Code 5287), the Diagnostic Code 
under consideration for an increased evaluation in excess of 
30 percent is 38 C.F.R. § 4.71a, Diagnostic Code 5293 for 
intervertebral disc syndrome.  Under this code, a 40 percent 
evaluation is warranted when there is severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief.  A 60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.

Based on the findings noted above, the veteran's cervical 
disability does not more nearly approximate the criteria for 
a higher evaluation under Diagnostic Code 5293.  Neurological 
studies performed during the July 1998 VA medical examination 
were essentially normal.  During a private examination at the 
Spine Center of West Michigan in May 1999, the examiner 
opined that abnormal nerve conduction studies were consistent 
with peripeheral polyneuropathy associated with diabetes 
mellitus.  Likewise, the October 2000 VA medical examination 
noted no neurological findings related to disc pathology.  
Findings of an actual radiculopathy has not fully established 
by the evidence; however, the evidence does show that the 
veteran has a spur at C5-6.    

Because the veteran is receiving the maximum rating under 
Diagnostic Code 5290, pain cannot be the basis for an award 
under a diagnostic code in excess of the maximum evaluation 
under that code (even though there was evidence that the 
appellant had some functional loss due to pain in his wrist, 
a remand for the BVA to consider functional loss due to pain 
was not appropriate because the appellant was already 
receiving the maximum disability rating available.  See 
Johnston v. Brown, 10 Vet.App. 80, 85 (1997) 

In evaluating this claim, we have determined that the case 
does not present such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (1993).

ORDER

Entitlement to an increased rating for service-connected 
arthritis of the cervical spine is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

